Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered June 25, 2002, convicting him of robbery in the second degree, assault in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence of physical injury was legally insufficient to support the convictions of the crimes of robbery in the second degree and assault in the second degree is unpreserved for appellate review because he never specifically raised this issue at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Parker, 3 AD3d 585 [2004], lv denied 2 NY3d 744 [2004]; People v Branch, 306 AD2d 537, 538 [2003]; People v Fryar, 276 AD2d 641 [2000]; People v Sloan, 202 AD2d 525 [1994]).
In any event, viewing the evidence regarding the nature and extent of the complainant’s injuries in the light most favorable to the prosecution (see People v Williams, 84 NY2d 925 [1994]; People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law § 120.05 [6]; § 160.10; People v Guidice, 83 NY2d 630 [1994]; People v Morales, 245 AD2d 467 [1997]; People v Nix, 156 AD2d 722 [1989]). The complainant’s testimony as to the injuries he sustained and the pain he experienced was corroborated by the testimony of two other witnesses, as well as by photographic evidence submitted at trial. Florio, J.P., Schmidt, Adams and Fisher, JJ., concur.